Citation Nr: 0710978	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-38 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for myofascial pain 
disorder.

2.  Entitlement to service connection for chest pain as a 
residual of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from October 2002 to January 
2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating action issued by the above Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There is no medical evidence of record establishing that 
the veteran currently has a myofascial pain disorder. 

2.  The veteran's in-service bout with pneumonia was acute 
and transitory.  A continuing disability was not then 
present, nor is there competent medical evidence of any 
current residuals related to pneumonia.


CONCLUSIONS OF LAW

1.  The veteran does not have myofascial pain disorder for 
which service connection can be granted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The veteran does not have a chronic disorder manifested 
by chest pain as a residual of pneumonia.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship, or nexus, between the 
current disability and any injury or disease during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

The existence of a current disability is the cornerstone of a 
claim for VA daily compensations.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  


Factual Background & Analysis

The veteran's service medical records (SMRs) show that he was 
treated for an episode of pneumonia.  These records are 
completely negative for complaints, findings, or treatment 
suggestive of myofascial pain disorder.  

With the exception of a March 2003 VA examination report, the 
claims folder is devoid of any post-service private or VA 
medical records in support of his claims.  At that time the 
examiner noted he did not have an opportunity to review the 
claims folder, but did obtain a detailed history from the 
veteran.  The veteran's current complaints were of myofascial 
pain disorder and occasional pain in the right anterior chest 
wall.  He reported that he developed chest pain following an 
episode of pneumonia during service.  The veteran was not 
currently receiving treatment for any of his complaints.  
Following examination the clinical impression was myofascial 
pain disorder not clinically found.  The examiner also noted 
that although the etiology of the veteran's chest pain was 
not clear, there was no current evidence of any residual 
illness as a result of the episode of pneumonia. 

In this case the veteran maintains that myofascial pain and 
chest pain had their onset during military service.  Because 
both claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them 
in a common discussion.  The Board finds however that the 
primary impediment to a grant of service connection for 
either of the veteran's claimed disabilities is the absence 
of medical evidence of current diagnosis.  

Service connection is not warranted for myofascial pain 
disorder, as the competent evidence of record demonstrates 
that the veteran does not have the disability.  Myofascial 
pain disorder was never diagnosed during service, nor has it 
ever been diagnosed at any time afterward.  The veteran's 
current complaints during VA examination in 2003 were not 
substantiated by the objective findings reported, which 
essentially showed no evidence of it.

Although the veteran was treated for an acute episode of 
pneumonia during service, it apparently resolved and did not 
produce any chronic disability.  See Clyburn v. West, 
12 Vet.App. 296, 301 (1999).  That a disease or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Further, 
there have been no objective clinical findings or competent 
medical opinion to indicate that the veteran has had 
continuing disabling symptomatology as a result of the 
episode of pneumonia.  The 2003 VA examiner found no 
objective clinical evidence of musculoskeletal and/or 
respiratory disorders to account for the veteran's chest 
pain.  

While the Board does not dispute that the veteran may 
experience symptomatology, there is no objective clinical 
confirmation that the veteran suffers from actual 
disabilities.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  The single item of 
competent medical evidence in this case does not provide a 
basis for favorable action on the veteran's claims.  The 
veteran has not brought forth any medical evidence that would 
either refute the medical evidence of record and a layman 
such as the veteran is not competent to offer a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, his own opinion and his theories about his 
disorders do not constitute competent medical evidence in 
support of his claims, and thus carry no probative weight.

The Board notes that the veteran, through his representative, 
has challenged the adequacy of the March 2003 examination on 
the basis that the examiner did not have an opportunity to 
review SMRs.  Nonetheless, the Board finds that, given the 
lack of post-service diagnoses and the fact that the history 
provided by the veteran at the time of the examination and 
considered by the examiner is consistent with that reflected 
in the record, the report of that examination (which reflects 
not only the veteran's history, but complaints, clinical 
findings and diagnosis) is sufficient.  38 C.F.R. § 4.2 
(2006); Abernathy v. Principi, 3 Vet.App. 461 (1992). 

The Board therefore finds that the preponderance of the 
evidence is against the claim and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a letter February 2003, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  These 
letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in his October 
2004 SOC, he was provided with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims are being denied, any such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




ORDER

Service connection for myofascial pain disorder is denied.

Service connection for chest pain as a residual of pneumonia 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


